Mr. Justice Blanco Lugo,
with whom Mr. Justice Rigau; and Mr. Justice Ramírez Bages concur, dissenting.
San Juan, Puerto Rico, October 26, 1965
I concur in the result announced in the opinion of the Court (a) in adopting the norm of administration of our criminal justice to render more effective the' right to assistance of counsel sanctioned in Art. II, § 11, of our Constitution, and (b) in applying that norm depending on whether a direct or collateral attack on the judgment of conviction rendered is involved.
However, I wish to fix clearly my position to the effect that I reach this result exclusively taking into consideration only the provision of Art. II, §. 7, of the Constitution oFthe Commonwealth of Puerto Rico guaranteeing to citizens the right not to be deprived of their liberty without due process of law. The interpretations of the Federal Supreme Court on that guarantee, couched in identical terms in the Fifth Amendment — to safeguard against federal action — and in the Fourteenth Amendment — to prevent state action — has great persuasive force in those situations in which the prob*771lem sought to be solved involves similar elements. .Yet, we are not invariably bound to follow all expressions of that ) Court irrespective of the facts and circumstances giving risel/ to them. One illustration is enough. In the ambit of civil rights the American Federation is confronted with problems which are unknown in our jurisdiction, and the solutions therein provided for the protection of the rights of citizens need not necessarily be incorporated here without a careful examination of the advisability of adopting them in the light., of the particular' economic, social and political conditions of Puerto Rico. I contend that the Supreme Court of Puerto Rico is the one called upon to give substance to the clauses of our Constitution and to formulate the Law, by way of judicial construction, which' is to govern this society.1
. • In view of the situation we now confront, I believe- that it cannot be said that-Puerto Rico is using the coercive tactics to obtain confessions in police headquarters in the degree and to the extent which justified the Federal Supreme Court in adopting the exclusionary rule which culminated in the opinion delivered in Escobedo. However, irrespective of these considerations, I subscribe to the norm announced because I believe that it is fundamentally sound and convenient in our community and that it does not involve unsur-mountable obstacles in the persecution of crime, notwith-W standing the limited investigative means available to the ' office of the Prosecuting Attorney.

 It is well to point out that in the area of assistance of counsel this Court considered the problem many years in anticipation to Gideon v. Wainwright, 372 U.S. 335. See Appendix to the opinion delivered in People v. Mojica Pedroza, ante, p. 714.